EXHIBIT 10.170

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

                For good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the undersigned, INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation, (“Assignor”) hereby assigns to
INLAND AMERICAN ST PORTFOLIO III, L.L.C., a Delaware limited liability company,
(“Assignee”) all of Assignor’s right, title and interest as a party to that
certain Purchase and Sale Agreement [Portfolio #2] (the “Purchase Agreement”) by
and between INLAND REAL ESTATE ACQUISITIONS, INC., (“Buyer”), and SUNTRUST BANK,
a Georgia banking corporation, (“Seller”), dated October 17,  2007, as amended,
with respect to the purchase and sale of those certain parcel(s) of land more
fully defined on Exhibit A, attached hereto (the “Property”).

 

                By execution hereof by Assignee, Assignee for itself and its
successors and assigns hereby accepts the assignment and assumes all of the
obligations of Assignor under the Purchase Agreement with respect to the
Properties.  The Assignor acknowledges and agrees that notwithstanding the
foregoing the Assignor is not released from any of its obligations under the
Purchase Agreement.

 

                This Assignment is effective as of the 17th day of March, 2008.

 

ASSIGNOR:

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

 

 

an Illinois corporation

 

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

     G. Joseph Cosenza

 

 

Its:

     President

 

 

 

 

ASSIGNEE:

 

INLAND AMERICAN ST PORTFOLIO III,

 

 

L.L.C., a Delaware limited liability company

 

 

 

 

 

 

By:

Inland American Real Estate Trust, Inc., a

 

 

Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marcia L. Grant

 

 

 

Marcia L. Grant

 

 

Its:

Assistant Secretary

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Pool

 

Prop. ID

 

Property Name

 

Address

 

City

 

State

 

Zip

 

County

 

Bldg
SF

 

3

 

DC00147

 

Rhode Island Avenue

 

410 Rhode Island Avenue

 

Washington

 

DC

 

20002

 

District of Columbia

 

2,595

 

3

 

GA00375

 

Haynes Bridge Branch

 

9119 Haynes Bridge Road

 

Alpharetta

 

GA

 

30201

 

Fulton

 

5,765

 

3

 

GA00756

 

EE Butler

 

121 E.E. Butler Parkway

 

Gainesville

 

GA

 

30501

 

Hall

 

28,056

 

3

 

SC00185

 

NCF: Hillcrest

 

1742 E. Main Street

 

Spartanburg

 

SC

 

29307

 

Spartanburg

 

2,303

 

3

 

VA00191

 

East Henrico

 

4307 Williamsburg Rd

 

Richmond

 

VA

 

23231

 

Henrico

 

2,474

 

3

 

VA00420

 

Port Road

 

1300 S Main Street

 

Harrisonburg

 

VA

 

22801

 

City of Harrisonburg

 

3,300

 

3

 

VA00463

 

Madison Heights Office

 

U.S. 29 North & Dillard Road

 

Madison Heights

 

VA

 

24572

 

Amherst

 

2,776

 

3

 

VA00490

 

Tanglewood

 

2730 Ogden Road S.W.

 

Roanoke

 

VA

 

24014

 

City of Roanoke

 

2,432

 

11

 

GA00385

 

Woodstock Branch

 

9863 Georgia Highway 92

 

Woodstock

 

GA

 

30188

 

Cherokee

 

6,142

 

11

 

GA00534

 

Peachtree Branch

 

3491 Courtyard Way

 

Columbus

 

GA

 

31909

 

Muscogee

 

3,672

 

11

 

GA00730

 

Baxley Office

 

201 W Parker St

 

Baxley

 

GA

 

31513-1923

 

Appling

 

18,126

 

11

 

MD00420

 

Osborne Road

 

7620 South Osborne Road

 

Upper Marlboro

 

MD

 

20772

 

Prince Georges

 

2,280

 

11

 

NC00304

 

NCF: Marshville

 

103 E Main St

 

Marshville

 

NC

 

28103

 

Union

 

2,150

 

11

 

NC00310

 

NCF: Hilltop

 

791 East Roosevelt Blvd

 

Monroe

 

NC

 

28110

 

Union

 

2,800

 

11

 

NC00371

 

NCF: Wake Forest

 

353 S White Street

 

Wake Forest

 

NC

 

27588

 

Wake

 

5,390

 

11

 

SC00135

 

NCF: Northtowne

 

3898 Liberty Hwy

 

Anderson

 

SC

 

29621

 

Anderson

 

3,500

 

11

 

TN00317

 

Broadway Facility

 

600 Broadway

 

Johnson City

 

TN

 

37601

 

Washington

 

1,680

 

11

 

VA00161

 

Allen Avenue

 

1801 W. Broad St.

 

Richmond

 

VA

 

23220

 

City of Richmond

 

10,626

 

11

 

VA00426

 

Gloucester Point

 

1478 George Washington Memorial Hwy

 

Gloucester

 

VA

 

23062

 

Gloucester

 

3,828

 

 

--------------------------------------------------------------------------------